DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the closest prior art (Chang US 2014/0104691) teaches a lens module (at least in Fig. 3: imaging lens 2) comprising: a lens barrel (3); a lens group (lenses 41 to 44) located within the lens barrel (barrel 3); and at least one soma (light shielding plates 501, 502 and 5) located between two lenses of the lens group (as shown in fig. 3: light shielding are disposed between the lens element); wherein: the at least one soma (light shielding sheet 501, 502 and 5) comprises a first end surface and a second end surface opposite the first end surface (the top surface of the light shielding sheet and the bottom surface of the light shielding sheet); the first end surface faces an object side of the lens module (the top surface of the light shielding sheet faces the object side of the imaging lens 2), and the second end surface faces an image side of the lens module (the bottom surface of the light shielding sheet faces the image side of the imaging lens 2); an end point of the lens group closest to the object side is defined as an origin (see annotated figure below); an angle formed by an imaginary line connecting the origin to a point on the first end surface closest to the optical axis and the optical axis is defined as a first 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Angle formed by an imaginary line connecting the origin to a point on the second end surface closest to the optical axis (β))][AltContent: textbox (Angle formed by an imaginary line connecting the origin to a point on the first end surface closest to the optical axis (α))][AltContent: connector][AltContent: connector][AltContent: textbox (End point of lens group/origin)][AltContent: arrow]
    PNG
    media_image1.png
    587
    765
    media_image1.png
    Greyscale

However, Chang fails to teach the first angle α and the second angle β of the at least one soma satisfy the following relationship: β>34.5° and α-β<0.4°.
Regarding claim 11, Chang teaches a lens module applicable in an electronic device (Fig. 3: imaging lens 2), the lens module comprising: a lens barrel (3); a lens group composed of a plurality of lenses (lenses 41 to 44); a plurality of somas (light shielding plates 501, 502 and 5), each of the plurality of somas located between two lenses of the lens group (as shown in fig. 3: light shielding are disposed between the lens element); at least one spacer located between two adjacent lenses of the lens group (light shielding sheet 501, 502 and 5), the at least one spacer (Fig. 6 and para [0044]: washer 6) maintaining a predetermined interval between the at least two 
Cheng fails to teaches a retainer adhered on a side of the lens group facing the image side and the first angle α and the second angle β of at least one of the plurality of somas satisfy the following relationship: R > 34.5 and a-0<0.4°.
In the same field of endeavor, Jung et al. (US 2014/0368723) teaches a lens module comprising a retainer adhered on a side of the lens group facing the image side (Fig. 3 and para [0081-0082]: teaches pressing ring 40 adhered on a side of the lens group facing the image side). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Chang by utilizing the claimed retainer as taught by Jung in order to fix the plurality of lenses to an inner portion of the lens barrel.
the first angle α and the second angle β of at least one of the plurality of somas satisfy the following relationship: R > 34.5 and a-0<0.4°.
Regarding claims 2-10, these claims depend on an allowable base claim 1 and claims 12-16 these claims depend on an allowable base claim 11, and are therefore allowable for the reasons stated supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872